Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01046-CV

                   IN THE INTEREST OF K.M. AND D.M., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-12962

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

28, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE